[Cite as State v. N.C., 2022-Ohio-781.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                        C.A. No.       29775

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
N. C.                                                COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 10 08 2244

                                  DECISION AND JOURNAL ENTRY

Dated: March 16, 2022



        TEODOSIO, Presiding Judge.

        {¶1}     Appellant, N.C., appeals from the judgment of the Summit County Court of

Common Pleas. This Court reverses and remands.

                                                I.

        {¶2}     In September of 2010, N.C. was indicted on ten counts of pandering sexually

oriented matter involving a minor. Following the denial of his motion to suppress, the matter

proceeded to a bench trial at which N.C. was convicted on all ten counts. In a split decision, this

Court affirmed those convictions on appeal. See State v. [N.C.], 9th Dist. Summit Nos. 26185 and

26186, 2013-Ohio-1215 (“N.C. I”). The Supreme Court, also in a split decision, reversed this

Court’s decision, holding that the search warrant in this case was invalid and that the evidence

obtained in executing the warrant must be suppressed. State v. [N.C.], 145 Ohio St.3d 1, 2015-

Ohio-1565, ¶ 1. Upon remand, the trial court vacated N.C.’s convictions and the case was

dismissed on July 31, 2015.
                                                  2


       {¶3}    N.C. filed a motion to seal his record on November 8, 2016, which the trial court

denied without a hearing, despite the language of R.C. 2953.52(B)(1) (mandating that the court

shall set a date for a hearing upon the filing of an application to seal the record). N.C. filed a

second motion to seal his record on November 30, 2016, and the trial court, agreeing that the first

motion to seal had been improperly denied without a hearing, set a hearing date in accordance with

R.C. 2953.52(B)(1). A two-day continuance of the hearing was later granted at the State’s request.

In open court on the new hearing date, the trial court, over N.C.’s objection, ordered another

continuance to permit the State to file any written objections to the sealing and to allow N.C. to

then respond accordingly. After the State filed its written objection, N.C. filed a response. The

matter was continued a couple more times, but a sealing hearing was finally held on October 1,

2018. Following the hearing, the trial court took the matter under advisement. In a journal entry

filed on October 16, 2018, the court denied N.C.’s motion to seal his records. In its entry, the court

erroneously stated that the only real issue is “whether [N.C.’s] interests in having the official

records of this case sealed outweigh the interests of the State in having them remain unsealed.”

       {¶4}    N.C. appealed, and this Court reversed and remanded the matter for further

proceedings, concluding that the trial court applied an incorrect standard, under R.C.

2953.52(B)(4), when weighing N.C.’s interests in having the records sealed against any legitimate

needs of the government to maintain those records. State v. N.C., 9th Dist. Summit No. 29240,

2020-Ohio-777, ¶ 16, 20 (“N.C. II”). Upon remand, the parties agreed to forego a new hearing,

and the trial court instead reviewed the original transcript of the sealing hearing, the parties’

respective briefs, this Court’s decision in N.C. II, and the relevant law. The court then issued a

journal entry on June 8, 2020, denying N.C.’s motion to seal the record.
                                                  3


       {¶5}      N.C. now appeals from the trial court’s judgment and raises three assignments of

error for this Court’s review. Because it is dispositive of the appeal, we will address his second

assignment of error first.

                                                  II.

                                ASSIGNMENT OF ERROR TWO

       THE TRIAL COURT ERRED TO THE PREJUDICE OF [N.C.] BY DENYING
       HIS SEALING APPLICATION WITHOUT FINDING A LEGITIMATE
       GOVERNMENTAL NEED TO MAINTAIN THE RECORDS, WEIGHING
       THAY (SIC) NEED AGAINST [N.C.’S] INTERESTS, AND THEN
       DETERMINING THAT THIS NEED OUTWEIGHS HIS INTERESTS IN
       DEROGATION OF R.C. 2953.52(B).

       {¶6}      In his second assignment of error, N.C. argues that the trial court erred in denying

his motion to seal because it failed to find a legitimate governmental need to maintain the records

which outweighed N.C.’s interests in having the records sealed, in accordance with R.C.

2953.52(B)(4).

       {¶7}      “‘Depending on the dispute in question, this Court will apply either a de novo

standard of review or an abuse of discretion standard of review in appeals from the denial of an

application to seal a record of conviction.’” State v. A.V., 9th Dist. Lorain No. 19CA011517, 2020-

Ohio-3519, ¶ 8, quoting State v. Calderon, 9th Dist. Medina No. 09CA0088-M, 2010-Ohio-2807,

¶ 6. When a case turns upon the interpretation of the sealing statutes, this Court employs a de novo

standard of review. Id., citing Stow v. S.B., 9th Dist. Summit No. 27429, 2015-Ohio-4473, ¶ 6. If

the matter in dispute concerns the court’s discretion, however, such as its conclusion that the

evidence does not weigh in favor of sealing the record, then an abuse of discretion standard applies.

See A.V. at ¶ 8. “The term ‘abuse of discretion’ connotes more than an error of law or judgment;

it implies that the court’s attitude is unreasonable, arbitrary or unconscionable.” Blakemore v.

Blakemore, 5 Ohio St.3d 217, 219 (1983). When applying an abuse of discretion standard, a
                                                  4


reviewing court is precluded from simply substituting its own judgment for that of the trial court.

Pons v. Ohio State Med. Bd., 66 Ohio St.3d 619, 621 (1993).

       {¶8}    It is well-established that the sealing of a criminal record is an “act of grace created

by the state” and is a “privilege, not a right.” State v. Boykin, 138 Ohio St.3d 97, 2013-Ohio-4582,

¶ 11. The sealing of criminal records spares former defendants “the economic, social, and legal

consequences which might accompany routine handling of the records in question * * *.” Pepper

Pike v. Doe, 66 Ohio St.2d 374, 378 (1981). Different statutes govern the sealing of criminal

records: R.C. 2953.32 et seq. control the sealing of records after conviction, while R.C. 2953.52

et seq. control the sealing of records after non-conviction dispositions, e.g., findings of not guilty,

dismissals, and no bills. The sealing statutes are remedial in nature, so they must be liberally

construed to promote their purpose and assist the parties in obtaining justice. See State ex rel.

Gains v. Rossi, 86 Ohio St.3d 620, 622 (1999), citing R.C. 1.11 and Barker v. State, 62 Ohio St.2d

35, 42 (1980). Because sealing proceedings are non-adversarial, the Rules of Evidence do not

apply. State v. A.V., 9th Dist. Lorain No. 18CA011315, 2019-Ohio-1037, ¶ 8. The primary

purpose of a sealing hearing is the gathering of information in order to provide the trial court with

all the relevant information regarding the applicant’s compliance with the sealing criteria. Id.,

citing State v. Hamilton, 75 Ohio St.3d 636, 640 (1996).

       {¶9}    R.C. 2953.52(A)(1) provides in relevant part that, “[a]ny person, * * * who is the

defendant named in a dismissed * * * indictment * * *, may apply to the court for an order to seal

the person’s official records in the case.” R.C. 2953.52(B) then provides as follows:

       (1) Upon the filing of an application pursuant to division (A) of this section, the
       court shall set a date for a hearing and shall notify the prosecutor in the case of the
       hearing on the application. The prosecutor may object to the granting of the
       application by filing an objection with the court prior to the date set for the hearing.
       The prosecutor shall specify in the objection the reasons the prosecutor believes
       justify a denial of the application.
                                         5



(2) The court shall do each of the following, except as provided in division (B)(3)
of this section:


(a)(i) Determine whether the person was found not guilty in the case, or the
complaint, indictment, or information in the case was dismissed, or a no bill was
returned in the case and a period of two years or a longer period as required by
section 2953.61 of the Revised Code has expired from the date of the report to the
court of that no bill by the foreperson or deputy foreperson of the grand jury;

(ii) If the complaint, indictment, or information in the case was dismissed,
determine whether it was dismissed with prejudice or without prejudice and, if it
was dismissed without prejudice, determine whether the relevant statute of
limitations has expired;

(b) Determine whether criminal proceedings are pending against the person;

(c) If the prosecutor has filed an objection in accordance with division (B)(1) of
this section, consider the reasons against granting the application specified by the
prosecutor in the objection;

(d) Weigh the interests of the person in having the official records pertaining to
the case sealed against the legitimate needs, if any, of the government to maintain
those records.

(3) If the court determines after complying with division (B)(2)(a) of this section
that the person was found not guilty in the case, that the complaint, indictment, or
information in the case was dismissed with prejudice, or that the complaint,
indictment, or information in the case was dismissed without prejudice and that the
relevant statute of limitations has expired, the court shall issue an order to the
superintendent of the bureau of criminal identification and investigation directing
that the superintendent seal or cause to be sealed the official records in the case
consisting of DNA specimens that are in the possession of the bureau and all DNA
records and DNA profiles. The determinations and considerations described in
divisions (B)(2)(b), (c), and (d) of this section do not apply with respect to a
determination of the court described in this division.

(4) The determinations described in this division are separate from the
determination described in division (B)(3) of this section. If the court determines,
after complying with division (B)(2) of this section, that the person was found not
guilty in the case, that the complaint, indictment, or information in the case was
dismissed, or that a no bill was returned in the case and that the appropriate period
of time has expired from the date of the report to the court of the no bill by the
foreperson or deputy foreperson of the grand jury; that no criminal proceedings are
pending against the person; and the interests of the person in having the records
                                                  6


       pertaining to the case sealed are not outweighed by any legitimate governmental
       needs to maintain such records, or if division (E)(2)(b) of section 4301.69 of the
       Revised Code applies, in addition to the order required under division (B)(3) of this
       section, the court shall issue an order directing that all official records pertaining to
       the case be sealed and that, except as provided in section 2953.53 of the Revised
       Code, the proceedings in the case be deemed not to have occurred.

(Emphasis added.) This Court has stated that, by including the phrase “if any” in R.C. 2953.32,1

the General Assembly has recognized that the State may have no interest in maintaining an

applicant’s records in some cases. State v. Wyatt, 9th Dist. Summit No. 25775, 2011-Ohio-6738,

¶ 15; R.C. 2953.52(B)(2)(d).

       {¶10} There is no dispute between the parties in this case that the indictment against N.C.

was dismissed without prejudice, the relevant statute of limitations has expired, and no criminal

proceedings were pending against N.C. See R.C. 2953.52(B)(2)(a)-(b). In addition, while N.C.

challenges the objection filed by the prosecutor on other grounds in a separate assignment of error,

a written objection was nonetheless filed in this matter. See R.C. 2953.52(B)(2)(c).

       {¶11} It is the defendant’s burden to demonstrate that his interest in having the records

sealed is equal to or greater than the government’s interest in maintaining those records. N.C. II,

2020-Ohio-777, at ¶ 16; A.V., 2019-Ohio-1037, at ¶ 9. This burden is met by presenting evidence

or testimony supporting the application, as the trial court must have evidence or testimony upon

which to base its sealing decision. A.V., 2019-Ohio-1037, at ¶ 9. A trial court




       1
         “The Ohio Supreme Court and this Court, along with other sister districts, have
recognized that the provisions of R.C. 2953.52 and R.C. 2953.32 are analogous.” A.V., 2019-
Ohio-1037, ¶ 9, fn. 3 (citing cases).
                                                 7


must then provide sufficient information in its decision to enable a reviewing court to ascertain

whether it has considered all matters that must be evaluated and whether it has applied the correct

tests under the statute. State v. Smith, 9th Dist. Medina No. 13CA0043-M, 2014-Ohio-2232, ¶ 16.

In denying an application to seal records pursuant to R.C. 2953.52, a trial court must make the

necessary findings as required by R.C. 2953.52(B)(2) and weigh the interests of the parties to the

sealing. See State v. Widder, 146 Ohio App.3d 445, 448 (9th Dist.2001).

       {¶12} At the sealing hearing, N.C. testified that the dismissed pandering case has

“definitely hindered [his] life” and frustrated his attempts to obtain employment. He testified that

a certain stigma is attached to pandering charges, regardless of his case having been dismissed.

According to N.C., one potential employer—an attorney known only as “Joseph”—learned of the

pandering case and “basically[] told [him] to get the F out of his office.” On cross-examination,

N.C. admitted that he only applied for the one internship with Joseph before another employer

agreed to hire him as a printer’s assistant. According to N.C., the second employer hired him

based on a recommendation from N.C.’s uncle, presumably without doing a background check.

       {¶13} In its journal entry denying the motion to seal, the trial court acknowledged N.C.’s

testimony regarding the missed employment opportunity with Joseph, but the court found that

testimony to be “unbelievable.” The court further found “[t]he other information” presented at the

hearing—specifically, arguments from N.C.’s attorney—to be sincere, yet speculative and “not

entitled to any significant weight.” See A.V., 2019-Ohio-1037, at ¶ 9 (“[C]ounsel’s oral arguments

at the sealing hearing do not serve as evidence.”). Yet, while the trial court was certainly within

its discretion to find N.C.’s testimony as to the lost internship not credible—see State v. DeHass,

10 Ohio St.2d 230 (1967), paragraph one of the syllabus (“[T]he weight to be given the evidence

and the credibility of the witnesses are primarily for the trier of the facts”)—it appears from the
                                                 8


record that the court did not consider and weigh all of the testimony presented by N.C. at the

hearing. In its journal entry, the court recounted the supporting evidence offered by N.C.,

specifically referencing only the testimony regarding the effect the records had on N.C.’s

employment. Noticeably absent from the entry, however, is any mention of N.C.’s testimony as

to the negative effect these records would have on his future educational endeavors. See A.V.,

2019-Ohio-1037, at ¶ 15 (“Generally, evidence about the applicant’s career goals and the

applicant’s efforts to achieve those goals is relevant in weighing the applicant’s interest against

the government’s interest.”). N.C. testified that, by the end of the year, he would be graduating

from college with three bachelor’s degrees and a 3.9 grade point average. According to N.C., he

intended to then apply for acceptance into a Master’s program, but his college counselor

(“A.M.B.”), who is also a retired attorney, informed him that his pandering case will come up in a

background check and that hearings would be held to determine whether he would be accepted

into the program. A.M.B. advised N.C. that he “need[s] to get this sealed” before graduation. N.C.

also testified that, in 2010, his former college “[threw] him out for this [case]” and “wouldn’t let

[him] back in.” He testified that his current college agreed not to hold the charges against him

because they were dismissed, but only after two hearings were held on the matter. Nevertheless,

A.M.B. explained to him “that won’t be the case when [he applies] to a Master’s program[] where

it would be more of a serious background check.” While this testimony was somewhat extensive

at the hearing, it is unclear from the record whether the court considered and weighed it.

       {¶14} In its written objection, the State reiterated that sealing is a privilege, not a right,

and argued that the government has a substantial interest in preserving the public’s safety by

maintaining N.C.’s records and in providing the police with all relevant information in the event

they interact with N.C. in the future. But see, e.g., R.C. 2953.32(D) (permitting the inspection of
                                                  9


sealed records by law enforcement officers and agencies in certain situations). At the hearing, the

prosecutor contended that N.C.’s interests in having the records sealed were not outweighed by

the State’s legitimate need to maintain the records. He explained that the “awful, awful child

pornography” found on N.C.’s computer was “the worst [he has] ever seen[,]” involving “orgies

with little boys and men[,]” and that the State has an interest in keeping these types of offenses

“available so that [it] can go back and look and see who this person is.” While these materials

indeed sound horrific and disturbing, we must remain cognizant that all of N.C.’s convictions in

this case were vacated and the charges were dismissed after the State chose not to pursue a retrial.

While this disposition does not necessarily require sealing of the records, we are compelled to

echo the astute words of our sister court in the First District: “In America, people are presumed

innocent unless tried and convicted[,]” and when they are found not guilty (or the charges against

them are dismissed) “they have not lost the presumption of innocence.” State v. Garry, 1st Dist.

Hamilton No. C-060976, 2007-Ohio-4878, ¶ 1, 7. Moreover, many Ohio courts have routinely

stated that the nature of the offense cannot be the sole basis to deny a motion to seal a criminal

record. See State v. Gaines, 6th Dist. Huron No. H-20-009, 2021-Ohio-1439, ¶ 21; State v. Dewey,

11th Dist. Ashtabula No. 2020-A-0036, 2021-Ohio-1005, ¶ 14; State v. W.C., 8th Dist. Cuyahoga

No. 105353, 2018-Ohio-1182, ¶ 14; State v. Spicer, 1st Dist. Hamilton Nos. C-040637 and C-

040638, 2005-Ohio-4302, ¶ 9; State v. Bates, 5th Dist. Ashland No. 04COA041, 2005-Ohio-967,

¶ 15. See also State v. M.J., 11th Dist. Ashtabula No. 2018-A-0046, 2019-Ohio-1420, ¶ 22-23

(determining that an objection to sealing based solely on the severity of the facts and circumstances

of the case does not highlight a legitimate need to deny sealing, and that the state is required to set

forth a legitimate basis other than the circumstances and nature of the crime to provide the court

with the necessary evidence to conduct the weighing process). The prosecutor further argued at
                                                 10


the hearing that the community has a “need to know” and that the public would want employers to

“delve into that and make their own decision.” While some courts have certainly found the

public’s “need to know” of a defendant’s criminal record to be a legitimate governmental need to

be balanced against the defendant’s interests, see, e.g., State v. Sass, 11th Dist. Trumbull No. 2014-

T-0019, 2014-Ohio-4745, ¶ 22, we must again note that the charges against N.C. were all

dismissed.

       {¶15} In reaching its decision to deny N.C.’s motion to seal, the trial court ultimately

found that: “[N.C.] has not demonstrated that his need in having the records sealed outweighs or

is equal to the need of the State in having the records not sealed.” Despite this conclusion, we

cannot discern from the record whether the court considered and weighed all of N.C.’s evidence,

in particular his extensive testimony that he would soon face certain challenges in applying for

acceptance into a Master’s program. See Smith at ¶ 16 (requiring sufficient information in the

court’s decision to enable a reviewing court to ascertain whether it has considered all matters that

must be evaluated). Furthermore, the court only briefly noted a general opposition to sealing

N.C.’s records and stated that the State “did not offer any witnesses” at the hearing. The court

made no mention of any legitimate, governmental interests offered by the State, which leads us to

question what, if anything, the court weighed on the government’s side. See, e.g., Wyatt, 2011-

Ohio-6738, at ¶ 15.

       {¶16} For these reasons, we are constrained to conclude that the trial court abused its

discretion in weighing the parties’ interests and in determining N.C. had not demonstrated that his

interests in having his records sealed outweighed or were equal to the State’s interests, if any, in

keeping the records unsealed. Accordingly, we must reverse and remand the matter back to the

trial court, so that it may properly weigh the interests of both parties pursuant to R.C.
                                                    11


2953.52(B)(4) and then determine whether N.C. met his burden of demonstrating that his interest

in having the records sealed is equal to or greater than the government’s interest, if any, in

maintaining those records. See N.C. II, 2020-Ohio-777, at ¶ 16; A.V., 2019-Ohio-1037, at ¶ 9.

           {¶17} N.C.’s second assignment of error is sustained.

                                  ASSIGNMENT OF ERROR ONE

           THE TRIAL COURT ERRED TO THE PREJUDICE OF [N.C.] BY SUA SPONTE
           HALTING THE SEALING HEARING, OVER APPELLANT’S OBJECTION, IN
           ORDER TO ALLOW THE STATE TO FILE WRITTEN OBJECTIONS TO
           [N.C.’S] SEALING APPLICATION IN DEROGATION OF R.C. 2953.52(B)(1).

                                 ASSIGNMENT OF ERROR THREE

           THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING [N.C.’S]
           APPLICATION TO SEAL HIS DISMISSED CASE.

           {¶18} In his first and third assignments of error, N.C. argues that the trial court erred and

abused its discretion in continuing the March 22, 2017, sealing hearing, over his objection, to allow

the State to file written objections.

           {¶19} Because we have already sustained N.C.’s second assignment of error, and the

matter is to be remanded back to the trial court, we conclude that these assignments of error are

not properly before us at this time, and we decline to address them. See N.C. II, 2020-Ohio-777,

at ¶ 19.

                                                    III.

           {¶20} N.C.’s second assignment of error is sustained. We decline to address his first and

third assignments of error as they are not properly before us at this time. The judgment of the

Summit Count Court of Common Pleas is reversed, and the matter is remanded for further

proceedings consistent with this opinion.

                                                                                   Judgment reversed,
                                                                                  and cause remanded.
                                                12




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellee.



                                                     THOMAS A. TEODOSIO
                                                     FOR THE COURT


CALLAHAN, J.
SUTTON, J.
CONCUR.

APPEARANCES:

JEFFREY N. JAMES, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and HEAVEN R. DIMARTINO, Assistant
Prosecuting Attorney, for Appellee.